DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 14 October 2020 and not repeated herein is overcome and hereby withdrawn. 
The Examiner also notes that in the previous Non-Final Office Action, claim 13 was not rejected under a prior art rejection.  After further considering the merits of claim 13, the Examiner has determined that a prior rejection of claim 13 is warranted.  For this reason, the instant Office Action is a Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the phrase “and cellulose fibers such a cotton, flax, and wood fibers” which renders the claim indefinite because it leads to confusion over the intended scope of the claim (see MPEP 2173.05(d)).  It is unclear whether the claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Planchard, FR 2,991,230 (“Planchard”)(previously cited). US 2015/0151508 is relied upon as an English language equivalent for reference. 
Regarding claim 1, Planchard discloses a compostable multilayer laminate material comprising (in order): a layer of non-woven fibers comprising at least 50% by weight of at least one biodegradable polymer having a melting point which is below 220 °C, a layer of food-safe adhesive, and a cellulose-fiber support [abstract, 0022, 0054-0061]. The cellulose-fiber support comprises a vegetable parchment [0022]. Planchard 
Regarding the phrase “configured to seal a beverage capsule” recited in the preamble of claim 1, the Examiner notes that while Planchard is silent regarding the disclosed laminate being configured to perform the claimed function, Applicant’s specification does not disclose what features are specifically required in order to render a material “configured to seal a beverage capsule”.  As such, the Examiner is left to presume that a laminate material which comprises each of the element claimed as meeting the “configured to seal a beverage capsule” limitation of the claim.  
Regarding claims 2-4, 6, and 7, the fibers of the of non-woven fiber layer may consist of, inter alia, PLA, PHA, or PBS [0016-0017] which reads on the claimed fibers of claim 2-4, 6, and 7.  
Regarding claims 8 and 9, the non-woven fiber layer may have a weight of between 5 and 100 g/m2 [0015] which reads on the grammage recited in claim 8.  The non-woven fiber layer may be a bilayer [0027] as recited in claim 9.
Regarding claims 10 and 11, Planchard teaches that the adhesive may be an acrylic adhesive [0009].  The adhesive is applied with a coating weight of between 3 and 5 g/m2 [0035].
Regarding claim 12, the vegetable parchment layer has a grammage of 40 to 45 g/m2 [0078] which reads on the grammage recited in claim 12.  
Regarding claim 16, the multilayer material of Planchard is compostable as defined by EN 13432 [0008].  Additionally, Applicant specification discloses that PLA is compostable by the EN 13432 standard. Since the lid claimed by Applicant is required .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Planchard as applied to claim 1 above.
Regarding claim 5, Planchard teaches that the fibers of the non-woven layer have a melting point of less than 220 °C [0010] which overlaps, and therefore renders obvious, the melting point range recited in claim 5 (see MPEP 2144.05).
Regarding claim 15, the multilayer material may have a thickness of between 100 and 250 µm with the non-woven fiber layer comprising from 75 to 150 µm of the total thickness [0015].  Given that it is understood by those of ordinary skill in the art that adhesive layers are generally thin (i.e. coating weight of 3 to 5 g/m2 as taught by Planchard), Planchard reasonably teaches a multilayer material wherein the vegetable parchment layer has a thickness of between about 25 and 100 µm which renders obvious the claimed thickness.

Claims 1-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlanger, US 2,832,522 (“Schlanger”)(newly cited) in view of Planchard. 
Regarding claim 1, 
Schlanger is silent regarding the lid being formed from a laminate having the claimed layer arrangement.
Planchard discloses a compostable multilayer laminate material comprising (in order): a layer of non-woven fibers comprising at least 50% by weight of at least one biodegradable polymer having a melting point which is below 220 °C, a layer of food-safe adhesive, and a cellulose-fiber support [abstract, 0022, 0054-0061]. The cellulose-fiber support comprises a vegetable parchment [0022]. The laminate can be shaped using a heated mold [0064]. The disclosed laminate is suitable for forming food industry articles, exhibits improved rigidity, is resistant to damp conditions, and provides excellent behavior/usability in converting processes comprising folding of the edges [0001, 0011, 0013].
Schlanger and Planchard are both directed towards food industry articles produced from a laminate material comprising a cellulose material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the lid of Schlanger from the laminate taught by Planchard in order to take advantage of the laminate’s improved rigidity, resistance to damp conditions, and excellent behavior/usability in the converting process comprising folding of the edges. 
Regarding claims 2-4, 6, and 7, the fibers of the of non-woven fiber layer may consist of, inter
Regarding claim 5, Planchard teaches that the fibers of the non-woven layer have a melting point of less than 220 °C [0010] which overlaps, and therefore renders obvious, the melting point range recited in claim 5 (see MPEP 2144.05).
Regarding claims 8 and 9, the non-woven fiber layer may have a weight of between 5 and 100 g/m2 [0015] which reads on the grammage recited in claim 8.  The non-woven fiber layer may be a bilayer [0027] as recited in claim 9.
Regarding claims 10 and 11, Planchard teaches that the adhesive may be an acrylic adhesive [0009].  The adhesive is applied with a coating weight of between 3 and 5 g/m2 [0035].
Regarding claim 12, the vegetable parchment layer has a grammage of 40 to 45 g/m2 [0078] which reads on the grammage recited in claim 12.  
Regarding claim 15, the multilayer material may have a thickness of between 100 and 250 µm with the non-woven fiber layer comprising from 75 to 150 µm of the total thickness [0015].  Given that it is understood by those of ordinary skill in the art that adhesive layers are generally thin (i.e. coating weight of 3 to 5 g/m2 as taught by Planchard), Planchard reasonably teaches a multilayer material wherein the vegetable parchment layer has a thickness of between about 25 and 100 µm which renders obvious the claimed thickness.
Regarding claim 16,
Claims 1-7, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al., WO 2015/177591 (“Andreae”) in view of Planchard. Kronseder et al., US 2005/0220997 (“Kronseder”) is relied upon as an evidentiary reference for claims 1-7, 10, 12, and 16.  Bigg, D.M. Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on Their Properties, Advances in Polymer Technology, Vol. 24, No. 2, 2005 (“Bigg”) is relied upon as an evidentiary reference for claim 5. Feng et al., CN102181077 (A) (“Feng”) is relied upon as an evidentiary reference for claim 16 (all references previously cited).
Regarding claims 1-4, 6, and 7, Andreae discloses a beverage capsule comprising a closing element (i.e. a lid) formed from a laminate film comprising (in order): a layer of non-woven biodegradable fibers, an oxygen barrier layer, and a carrier layer (i.e. a support layer) (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5 ).  The layer of non-woven biodegradable fibers may be formed from polylactic acid (PLA) fibers (page 7 lines 23-30, page 16 lines 21-29).  Andreae does not teach or suggest that the non-woven biodegradable fiber layer is required to comprise any additional fibers other than PLA.  As such, Andreae fairly teaches a non-woven biodegradable fiber layer consisting of PLA fibers. The oxygen barrier layer may be formed from polyvinyl alcohol (PVOH) which Andreae has favorable adhesion properties (page 5 lines 22-28).  The support layer may be formed from, inter alia, a non-woven cellulose material (page 6 lines 31-32, page 7 lines 5-15).  Andreae teaches 
Andreae is silent regarding the lid comprising a vegetable parchment. 
Planchard discloses a laminate material which is suitable for packaging food products wherein the laminate material comprises nonwoven fiber layer disposed on a cellulose-fiber based support layer [abstract, 0022, 0054-0061].  Planchard discloses that the support layer may comprise a layer of vegetable parchment which imparts grease proof and wet strength properties to the support layer [0022].
Andreae and Planchard are both directed toward laminate food packaging materials comprising a nonwoven fiber layer disposed on a cellulose-fiber based support layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the lid of Andreae with the teachings of Planchard by forming the support layer from a vegetable parchment in order to take advantage of the grease proof and wet strength properties of vegetable parchment.  
The lid of modified Andreae would have comprised a layer consisting of non-woven PLA fibers, a PVOH oxygen barrier layer, and a vegetable parchment carrier layer which would have respectively read on the non-woven material, adhesive layer, and support recited in claims 1-4, 6, and 7. Kronseder serves as evidence that PVOH is compatible with food [0002].  Therefore the PVOH resin of the oxygen barrier layer reads on the claimed adhesive suitable for coming into contact with food.	
Regarding claim 5, Andreae teaches utilizing a PLA resin which can withstand temperatures of up to the boiling point of water (page 12 lines 6-20).  For this purpose, 
Regarding claim 10, Andreae teaches that the layers of the laminate may be glued to one another via a compostable glue (page 9 lines 15-20).  The compostable glue may be a biodegradable acryl polymer (i.e. acrylic) hot melt adhesive (page 9 lines 25-30). As such, in an alternative interpretation of Andreae, the acrylic polymer hot melt adhesive taught by Andreae reads on the adhesive layer of claim 1 and the acrylic adhesive of claim 10. While Andreae is silent regarding the amount of adhesive applied to form the adhesive layer, it is noted that it logically follows that when too little adhesive is applied poor adhesion results and when too much adhesive is applied adhesive is wasted.  As such, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of adhesive applied by routine experimentation in order to arrive at an amount that produces sufficient adhesion without incurring waste.  Varying the amount of adhesive applied by routine experimentation would have produced the same invention as is claimed in claim 11 (see MPEP 2144.05).
Regarding claim 12, Planchard teaches that the vegetable parchment has a grammage of 40 to 45 g/m2 [0078] which reads on the claimed grammage.
Regarding claim 16, the lid disclosed by Andreae may consist of vegetable parchment, PVOH, and PLA.  Applicant specification discloses that PLA is compostable .

Claims 1-7, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Domard et al., US 2005/0084677 (“Domard”)(newly cited). Kronseder is relied upon as an evidentiary reference for claims 1-7, 10, 12, and 16.  Bigg is relied upon as an evidentiary reference for claim 5. Feng is relied upon as an evidentiary reference for claim 16.
Regarding claims 1-4, 6, and 7, Andreae discloses a beverage capsule comprising a closing element (i.e. a lid) formed from a laminate film comprising (in order): a layer of non-woven biodegradable fibers, an oxygen barrier layer, and a carrier layer (i.e. a support layer) (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5 ).  The layer of non-woven biodegradable fibers may be formed from polylactic acid (PLA) fibers (page 7 lines 23-30, page 16 lines 21-29).  Andreae does not teach or suggest that the non-woven biodegradable fiber layer is required to comprise any additional fibers other than PLA.  As such, Andreae fairly teaches a non-woven biodegradable fiber layer consisting of PLA fibers. The oxygen barrier layer may be formed from polyvinyl alcohol (PVOH) which Andreae has favorable adhesion properties (page 5 lines 22-28).  The support layer may be formed from, inter alia, a non-woven cellulose material (i.e. a fiber-based support) (page 6 lines 31-32, page 7 
Andreae is silent regarding the lid comprising a vegetable parchment. 
Domard discloses a vegetable parchment support material which has been coated with a chitosan-based coating wherein the support material is suitable for use in food packaging [abstract, 0001, 0002, 0029, 0033, 0053]. The disclosed coated support material forms an excellent barrier to gases (including O2 and aroma), water vapor, and microorganisms [0027, 0028].
Andrea and Domard are both directed towards food packaging comprising a cellulose fiber-based support material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the lid of Andreae with the teachings of Domard by forming the support layer from the coated vegetable parchment support material taught by Domard in order to take advantage to the material’s excellent barrier properties towards gases, water vapor, and microorganisms.
The lid of modified Andreae would have comprised a layer consisting of non-woven PLA fibers, a PVOH oxygen barrier layer, and a vegetable parchment carrier layer which would have respectively read on the non-woven material, adhesive layer, and support recited in claims 1-4, 6, and 7. Kronseder serves as evidence that PVOH is compatible with food [0002].  Therefore the PVOH resin of the oxygen barrier layer reads on the claimed adhesive suitable for coming into contact with food.	
Regarding claim 5, Andreae teaches utilizing a PLA resin which can withstand temperatures of up to the boiling point of water (page 12 lines 6-20).  For this purpose, 
Regarding claim 10, Andreae teaches that the layers of the laminate may be glued to one another via a compostable glue (page 9 lines 15-20).  The compostable glue may be a biodegradable acryl polymer (i.e. acrylic) hot melt adhesive (page 9 lines 25-30). As such, in an alternative interpretation of Andreae, the acrylic polymer hot melt adhesive taught by Andreae reads on the adhesive layer of claim 1 and the acrylic adhesive of claim 10. While Andreae is silent regarding the amount of adhesive applied to form the adhesive layer, it is noted that it logically follows that when too little adhesive is applied poor adhesion results and when too much adhesive is applied adhesive is wasted.  As such, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of adhesive applied by routine experimentation in order to arrive at an amount that produces sufficient adhesion without incurring waste.  Varying the amount of adhesive applied by routine experimentation would have produced the same invention as is claimed in claim 11 (see MPEP 2144.05).
Regarding claim 12, Domard teaches that the vegetable parchment has a grammage of 35 g/m2 [0053] which reads on the claimed grammage.
Regarding claim 13, Domard teaches that applying an increasing amount of the chitosan coating to the disclosed parchment support material, results in a decrease in 2 permeation properties [0055].  As such, it would have been obvious to one of ordinary skill in the art to have varied the amount of the chitosan coating to the vegetable support material through routine experimentation in order to arrive at a desired O2 permeation rate.  Varying the amount of chitosan coating applied to the vegetable parchment support material through routine experimentation through routine experimentation would have produced a lid comprising a vegetable parchment having an oxygen transfer rate that is the same as that claimed. 
Regarding claim 16, the lid disclosed by Andreae comprises vegetable parchment, PVOH, and PLA.  Applicant specification discloses that PLA is compostable by the EN 13432 standard.  Feng serves as evidence that PVOH is compostable according to the EN 13432 standard (page 1). Since the lid claimed by Applicant is required to comprise a vegetable parchment layer, vegetable parchment is understood to be compostable by the EN 13432 standard.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Planchard as applied to claim 1 above, and further in view of Domard.
Regarding claim 13, Andreae as modified with Planchard teaches what is described above.  Modified Andreae is silent regarding the oxygen transfer rate of the vegetable parchment.
Domard discloses a vegetable parchment support material which has been coated with a chitosan-based coating wherein the support material is suitable for using food packaging [abstract, 0001, 0002, 0029, 0033, 0053]. The disclosed coated support material forms an excellent barrier to gases (including O2 and aroma), water vapor, and 2 permeation properties [0055].  
Modified Andreae and Domard are both directed towards food packaging materials comprising a vegetable parchment layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied the chitosan coating taught by Domard to the vegetable parchment layer of modified Andreae with the expectation of improving the gas, water vapor, and microorganism barrier properties of the lid.  It would have also been obvious to one of ordinary skill in the art to have varied the amount of the chitosan coating to the vegetable support material through routine experimentation in order to arrive at a desired O2 permeation rate.  Varying the amount of chitosan coating applied to the vegetable parchment support material through routine experimentation through routine experimentation would have produced a lid comprising a vegetable parchment having an oxygen transfer rate that is the same as that claimed. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Planchard as applied to claim 1 above, and further in view of Shea, WO 2008/0083161 (“Shae”)(previously cited).
Regarding claim 14, Andreae as modified with Planchard teaches what is described above.  Modified Andreae is silent regarding the ratio of wet burst strength to dry burst strength of the vegetable parchment.  It is noted however, that modified Andreae teaches a compostable lid that is to break under a particular desired pressure during preparation of a beverage therefrom.  As such, a particular wet and dry burst 
This point notwithstanding, Shea teaches that vegetable parchment has been conventionally recognized in the art as having a dry burst strength of 10 to 90 psi and a wet burst strength of 4 to 60 psi.  This teaches a ratio of wet burst strength to dry burst strength of at least 4 psi/10 psi, or at least 40%.  Shea teaches that the ratio can be 60 psi/90psi (or 66%) which falls within the claimed range.  Therefore, to modify that combination which already desires breaking of the covering film when in use, and to use a vegetable parchment with a wet to dry burst strength ratio of 66%, for example would have been obvious to one of ordinary skill in the art for the purpose of achieving the requisite strength prior to the vegetable parchment being torn, punctured, or broken.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, and 13 of U.S. Patent No 9,956,741. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the above indicated claims recite multilayer material . 
Claims 1-4, 6-8, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/607,375. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the indicated instantly pending claims are recited in or rendered obvious by claims 1-8 of the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2019/0016528 to Kuhl et al. – discloses a compostable beverage capsule comprising a compostable lid which may be formed from, inter alia, paper [abstract, 0004, 0013, 0063, 0065].



· US 2014/0037916 to Reilly et al. – discloses a compostable lid for beverage capsules wherein the laid comprises a print layer, a kraft paper layer, an acrylic adhesive layer, aliphatic copolyester layer, a urethane adhesive layer, and a metallized PLA layer [abstract, 0002, 0004-0030].


Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
On pages 9-11 of the remarks Applicant asserts that the laminate of disclosed by Planchard is rigid and therefore is not suitable for and not configured to seal a beverage capsule. However, it is noted that the claims do not recite a specific degree of flexibility and Applicant has not provided any objective evidence which demonstrates that a material must be flexible in order to seal a beverage capsule.  Additionally, there does not appear to be any technical reason why a beverage capsule lid must have a specific degree of flexibility. It is also noted that the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145). Regarding the rigidity of lid material for beverage capsules, contrary to Applicant’s assertion, the prior art provides examples wherein a rigid lid is explicitly taught.  For example, US 2014/0370161 to Abegglen et al. (introduced here as evidence) discloses a beverage capsule comprising a lid wherein the lid may be semi-rigid or rigid [0114]. As such, it is evident that a rigid material may 
On page 9 of the remarks Applicant asserts that the lid of a beverage capsule is subjected to significant pressure during the perforation and percolation step. Applicant goes on to assert that laminate materials disclosed by Planchard is not designed for this type of application. However, the instant claims do not recite anything about pressure resistance. Additionally, it is the Examiner’s position that under the broadest reasonable interpretation the term “beverage capsule” as claimed is merely a container which may hold a beverage.  As such, the term “configured to seal a beverage capsule” does not necessarily require a specific degree of pressure resistance. For these reasons, Applicant’s argument is not found persuasive.
On pages 12 and 13 of the remarks Applicant asserts that Planchard teaches a material in which the vegetable parchment layer is inextricably associated with kraft paper. Applicant goes on to conclude that one of ordinary skill in the art would not have looked to Planchard to generate a cellulose-fiber based support that comprises vegetable parchment but no kraft paper.  However, Planchard does not teach or suggest that the disclosed advantageous properties of the vegetable parchment layer (i.e. wet strength) are dependent on the presence of the kraft paper.  As such, one of ordinary skill in the art would interpret Planchard as teaching that within a laminate material, vegetable parchment can be relied upon to provide wet strength.  Therefore, in view of the teachings of Planchard, one of ordinary skill in the art would have looked to utilizing a vegetable parchment in the laminate material of Andreae in order to improve wet strength.
Additionally, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  For these reasons Applicant’s argument is not found persuasive.
Applicant’s request on page 16 of the remarks that the instantly pending double patenting rejection be held in abeyance is acknowledged. However, it is noted that MPEP 804(I)(B)(1) states that a complete response to a nonstatutory double patenting rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, the provisional non-statutory double patenting rejection of the instant application over copending application 16/607,375 is maintained.
On page 7 of the remarks Applicant asserts that that initialed copies of the IDSs filed 26 October 2018 and 18 October 2019 where not the previous Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782